        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

JODIE RAY,                                        )
                                                  )
               Plaintiff,                         )
                                                  )           Case No.:
vs.                                               )
                                                  )           JURY TRIAL DEMANDED
CORE CARRIER CORPORATION,                         )
Serve Registered Agent:                           )
David Caldwell                                    )
1020 Sunshine Road                                )
Kansas City, Kansas 66115                         )
                                                  )
and                                               )
                                                  )
SHARKEY TRANSPORTATION, INC.,                     )
Serve Registered Agent:                           )
Jack R. Sharkey                                   )
3803 Dye Rd., Box 3156                            )
Quincy, Illinois 62305                            )
                                                  )
               Defendants.                        )

                                          COMPLAINT

       COMES NOW Plaintiff Jodie Ray, by and through the undersigned counsel of record, and

for her Complaint against Defendants Core Carrier Corporation and Sharkey Transportation, Inc.

states and alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for sex discrimination and retaliation under Title VII of the Civil

Rights Act of 1964, 42 U.S.C § 2000e et seq. Defendants Core Carrier Corporation and Sharkey

Transportation, Inc. unlawfully discriminated against Plaintiff Jodie Ray in the terms and

conditions of her employment on the basis of her sex, subjected her to unlawful sexual

harassment, retaliated against her, and unlawfully terminated her from her employment, for which

Plaintiff seeks compensatory and punitive damages.



                                                 1
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 2 of 9




                                             PARTIES

       2.      Plaintiff Jodie Ray (“Plaintiff”) is and was at all times relevant to the allegations

contained herein a Missouri resident and employee of Defendants Core Carrier Corporation and

Sharkey Transportation, Inc.

       3.      Defendant Core Carrier Corporation is and was at all times relevant to the

allegations contained herein a foreign corporation with its principal place of business in Kansas

City, Kansas, and can be served with process upon its registered agent: David Caldwell, 1020

Sunshine Road, Kansas City, Kansas 66115.

       4.      Defendant Sharkey Transportation, Inc. is and was at all times relevant to the

allegations contained herein a foreign corporation with its principal place of business in Quincy,

Illinois, and can be served with process upon its registered agent: Jack R. Sharkey, 3803 Dye Rd.,

Box 3156, Quincy, Illinois 62305.

       5.      Defendants Core Carrier Corporation and Sharkey Transportation, Inc.

(“Defendants”) were the employer of Plaintiff during the time she was employed. Defendants are

employers within the meaning of the Kansas Human Rights Act.

       6.      At all times relevant herein and based on information and belief, Defendants Core

Carrier Corporation and Sharkey Transportation, Inc. formed an integrated enterprise that

employed Plaintiff or was Plaintiff’s joint employer.

                                JURISDICTION AND VENUE

        7.     The discriminatory conduct alleged herein occurred in Wyandotte County, Kansas.

Additionally, the wrongful termination of Plaintiff, in violation of public policy, occurred in

Wyandotte County, Kansas.

        8.      Jurisdiction in this Court is proper. Jurisdiction over Plaintiff’s Title VII claim is




                                                  2
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 3 of 9




 based upon 28 U.S.C. § 1331.

         9.       Moreover, pursuant to 28 U.S.C. § 1332(a)(1), this Court has jurisdiction over this

 matter because the amount in controversy exceeds $75,000, exclusive of interest and costs, and

 because the lawsuit is between citizens of different states.

                                     CONDITION PRECEDENT

       10.     Plaintiff filed a timely Charge of Discrimination with the Kansas Human Rights

 Commission and the Equal Employment Opportunity Commission. A copy of the charge is

 attached hereto as Exhibit A and incorporated herein by reference.

       11.     Plaintiff received a copy of her Notice of Right to Sue pursuant to the Kansas

 Human Rights Act and Equal Employment Opportunity Commission. A true and accurate copy

 of the Notice is attached hereto as Exhibit B and incorporated herein by reference.

       12.     This action has been timely filed with this Court and Plaintiff has met all conditions

 precedent to the filing of this action.

                                   FACTUAL ALLEGATIONS

       13.     Plaintiff was employed by Defendants from August 2018 through March 2019.

       14.     Plaintiff was employed as the Payroll Manager and Human Resources Manager

for Defendants.

       15.        At all times relevant hereto, Mr. Dave Caldwell worked as the General Manager

for Defendants and was Plaintiff’s manager.

       16.        At all times relevant hereto, Mr. Mark Phillips worked as the Operations Manager

for Defendants and was also Plaintiff’s manager.

       17.        At all times relevant hereto, Mr. Erin Winkler worked as a controller for




                                                   3
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 4 of 9




Defendants and was Plaintiff’s supervisor.

       18.     During her employment with Defendants, Plaintiff experienced sexual

harassment and sexual discrimination in the workplace, including but not limited to an

environment where male employees frequently made sexually-charged remarks about female

employees.

       19.     Plaintiff made several reports of these incidents to her superiors, who were all

male, but nothing was ever done regarding her reports.

       20.     On several occasions, a female employee frequently slapped Plaintiff on the

buttocks, and on one occasion touched Plaintiff’s breasts; the male employees all found these

instances amusing.

       21.     Plaintiff complained about these incidents to Mr. Winkler, who reassured

Plaintiff that he would make a report to Mr. Caldwell; however, nothing was ever done.

       22.     On another occasion, a male employee joked about punching Plaintiff in the

baby-maker.

       23.     Plaintiff again complained about these incidents to Mr. Phillips, however,

nothing was ever done.

       24.     During Plaintiff’s employment, Defendants had no policies and procedures for,

including but not limited to, employee write-ups, sexual harassment, employee complaints,

employee absences, or requesting time off work.

       25.     In Plaintiff’s role as HR Manager and Payroll Manager, throughout her

employment, she became aware that Mr. Winkler was mismanaging funds and Defendant Core

Carrier Corporation was using Defendant Sharkey Transportation Inc.’s funds to cover the

difference.




                                               4
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 5 of 9




        26.      Plaintiff also became aware that employees of Defendant Core Carrier

Corporation were being paid by Defendant Sharkey Transportation, Inc. and that Defendant

Sharkey Transportation, Inc.’s employees frequently performed jobs of Defendant Core Carrier

Corporation’s employees.

        27.      Due to Plaintiff’s complaints of sexual harassment and discrimination and her

knowledge of Defendants’ mismanagement of funds, Defendants retaliated and discriminated

against Plaintiff.

        28.      After Plaintiff made her complaints, Plaintiff was held to a different standard than

the male employees regarding her work attendance and asking for time off of work.

        29.      After Plaintiff made her complaints, Plaintiff was held to a higher standard than

the female employee who harassed and assaulted Plaintiff regarding her work attendance and

asking for time off of work.

        30.      After Plaintiff made her complaints, Defendants docked Plaintiff’s pay without

warning, stating that she had missed too many days of work.

        31.      However, male employees were allowed to take off work whenever they needed

and were always granted permission for, including but not limited to, leisurely outings and non-

work-related matters.

        32.      Additionally, Plaintiff was the only female manager working for Defendants at

Defendant Core Carrier Corporation and Plaintiff made almost $20,000.00 (twenty-thousand

dollars) less than all other male managers.

        33.      Plaintiff was approved to be off work on March 21-22 and March 25, 2019 due

to emergency flooding at her home.

        34.      On March 26, 2019, Plaintiff was fired for having too many absences, even




                                                  5
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 6 of 9




though she had been approved to take off work due to her home flooding.

       35.        As a result, Plaintiff suffered and continues to suffer from Defendants’ actions.

       36.        As a result of these incidents, Plaintiff suffered damages.

       37.        At all times relevant herein, before and after, the above individuals were agents,

servants and employees of Defendants and were at all times acting within the scope and course

of their agency and employment, or their actions were expressly authorized and ratified by

Defendants. Therefore, Defendants are liable for the actions of said persons and/or perpetrators

under all theories pled herein.

       38.        The conduct set forth herein constitutes a continuing violation of Title VII and

the Kansas Human Rights Act.

                                           COUNT I
                               SEX DISCRIMINATION - TITLE VII
                                    42 U.S.C. §§ 2000e et seq.

       39.       Plaintiff hereby incorporates by reference the preceding paragraphs as if fully set

 forth herein.

       40.       Defendants engaged in conduct that is prohibited by Title VII of the Civil Rights

 Act of 1964, 42. U.S.C. § 2000e, et seq.

       41.       At all relevant times, Plaintiff was sexually harassed and discriminated against

 within the meaning of Title VII.

       42.       Defendants treat male employees more favorably than female employees.

       43.       Defendants discriminated against Plaintiff in the terms and conditions of her

 employment.

       44.       Defendants’      conduct   constitutes   disparate   treatment   and    intentional

 discrimination of Plaintiff based on sex.




                                                   6
       Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 7 of 9




      45.     Plaintiff’s terms and conditions of employment were adversely affected as a result

of Defendants’ conduct.

      46.     The conduct described herein would have detrimentally affected a reasonable

person in Plaintiff’s position.

      47.     Management level employees perpetuated the discrimination and harassment

based on Plaintiff’s sex when they failed to address the harassment and discrimination and failed

to implement effective and appropriate procedures to stop the harassment and discrimination.

      48.     As a direct and proximate result of the unlawful conduct of Defendants as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future loss of wages and benefits, lost value of anticipated retirement benefits, detrimental

job record, career damages, mental distress in the form of embarrassment degradation,

humiliation, anxiety, and other nonpecuniary losses.

      49.     The actions and conduct set forth herein were outrageous and showed an evil

motive or reckless indifference or conscious disregard for the rights of Plaintiff and therefore

Plaintiff is entitled to punitive damages from Defendants to punish and deter Defendants and

others from like conduct.

       WHEREFORE, Plaintiff Jodie Ray prays for judgment in her favor and against

Defendants Core Carrier Corporation and Sharkey Transportation, Inc. on Count I of her

Complaint, for a finding that she has been subjected to unlawful discrimination as prohibited by

Title VII of the Civil Rights Act of 1964, 42. U.S.C. § 2000e, et seq.; for an award of

compensatory and punitive damages, for her costs expended, for her reasonable attorneys’ fees

and for such other relief as this Court deems just and proper.




                                                7
         Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 8 of 9




                                        COUNT II:
                                  RETALIATION – TITLE VII

        50.     Plaintiff hereby incorporates by reference the preceding paragraphs as if fully set

forth herein.

        51.     Plaintiff engaged in protected activity by reporting and opposing conduct made

unlawful by Title VII as described above, including reporting sex discrimination and harassment

to which she and other female employees were subjected.

        52.     Plaintiff was retaliated against for reporting Defendants’ conduct of sex

discrimination and harassment and for learning of Defendants’ mismanagement and comingling

of funds.

        53.     Plaintiff suffered adverse employment action in that she was unlawfully

terminated from her employment after she complained about sexual discrimination and

harassment and learned of Defendants mismanagement and comingling of funds.

        54.     As a result of and in retaliation for engaging in the protected activities described

above, Plaintiff was subjected to adverse employment actions.

        55.     In retaliation for Plaintiff’s protected activities, Defendants unlawfully terminated

Plaintiff.

        56.     There is a causal connection between Plaintiff’s exercise of protected activity and

her termination.

        57.     As a direct and proximate result of the unlawful conduct of Defendants as set forth

herein, Plaintiff has suffered damages which include emotional distress, pain and suffering, past

and future loss of wages and benefits, lost value of anticipated retirement benefits, detrimental

job record, career damage, mental distress in the form of embarrassment, degradation,

humiliation, anxiety, loss of enjoyment of life, and other nonpecuniary losses.



                                                  8
        Case 2:20-cv-02448-JAR-TJJ Document 1 Filed 09/14/20 Page 9 of 9




       58.     The conduct of Defendants was intentional, malicious, in conscious disregard for

the rights of Plaintiff and others similarly situated, and reflected a conscious indifference to

Plaintiff’s federally protected rights, entitling Plaintiff to an award of punitive damages.

       59.     Plaintiff is entitled to recover all of her costs, expenses, and attorneys’ fees incurred

in this matter as well as other appropriate, including equitable, relief.

         WHEREFORE, Plaintiff Jodie Ray prays for judgment against Defendants Core Carrier

 Corporation and Sharkey Transportation, Inc. on Count II of her Complaint for actual damages,

 compensatory and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees

 incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

 other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         Plaintiff, by and through undersigned counsel, hereby demands a jury trial on all counts

 of the Complaint. Plaintiff designates the place of trial as Kansas City, Kansas.




                                                          Respectfully submitted,

                                                          LAUREN ALLEN, LLC

                                                        By: /s/ Lauren Perkins Allen
                                                           Lauren Perkins Allen, #20116
                                                           Stephen L. Bishop, #78894
                                                           4717 Grand Ave., Suite 130
                                                           Kansas City, Missouri 64112
                                                           Telephone: 816.877.8120
                                                           Facsimile: 816.817.1120
                                                           lpa@laurenallenllc.com
                                                           slb@laurenallenllc.com
                                                           ATTORNEYS FOR PLAINTIFF




                                                    9
